Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application No. 16/792,277 filed 2/16/2020 has been examined.
In This Office Action, claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
generating a hypergraph of vertices.
The limitation of generating a hypergraph of vertices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind without even the recitation of generic computer components. That is, other than reciting a generic method, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “method” language, generating in the context of this claim encompasses the user manually determining a generic a hypergraph of vertices. Similarly, the limitation(s) of receiving; performing; performing; generating; and utilizing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind without even the recitation of generic computer components. For example, but for the generic method language, receiving; performing; performing; generating; utilizing in the context of this claim encompasses the user manually generating a generic hypergraph based on generic vertices. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind without even the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
generating a hypergraph of vertices is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a generic method to perform both the receiving; performing; performing; generating; utilizing and generating steps. The generic method in both steps is recited at a high level of generality (i.e., as a generic “method” performing a generic  function of generating a hypergraph of vertices) such that it amounts no more than mere instructions to apply the exception using a generic method without any statutory computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic method to perform
both the receiving; performing; performing; generating; utilizing and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic method without a statutory computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-7 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-7 are also directed towards
nonstatutory subject matter.

As per independent claims 8 and 16, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
the product/system described in independent claims 8 and 16 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 8-15 and 17-20 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 8-15 and 17-20 are also
directed towards non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutkowski et al. US Pub. No. 2019/0005395 A1.

As to claim 1 (and substantially similar claim 8 and claim 16), Dutkowski discloses a method comprising:
receiving a hypergraph of hyperedges, wherein each of the hyperedges comprises one or
more vertices, and wherein at least one of the hyperedges comprises an unlabeled vertex;
(Dutkowski [0038] In a preferred embodiment, a graph or a hypergraph structure can be used to integrate and represent the relations in the knowledge base. A reference is made to FIG. 3 which presents a schematic diagram of a hypergraph-structured knowledge base. Nodes in such a hypergraph may correspond to entities (100) or entity measurements (101). Edges
(102) or hyperedges (103) correspond to relations or multivariate relations between entities or entity measurements.;
See also [0039] A method can be implemented to identify the occurrences of entity or entity measurement names, labels or identifiers in the input data. The set of entities and entity measurements can also be extended dynamically.;
see also [0022] A "relation" is a set of entities or entity measurements each of which can have a specified role in the relation. Relations as contemplated here may be annotated with
additional metadata, for example, a relation type, method used to derive the relation, data used to derive the relation, relation contexts, the direction of the correlation encoded in the relation, or other metadata that is helpful to understand and fully define the relation.;
[0033] In some embodiments, an OBLS may integrate relations in a graph or a hyper-graph structured database indexed by entities and entity measurements. In some embodiments, an OBLS may annotate or provide means to annotate relations with one or more context tags.)

generating a hypergraph of vertices from the hypergraph of hyperedges, wherein each of
the vertices in the hypergraph of vertices comprises one or more of the one or more hyperedges
from the hypergraph of hyperedges;
(Dutkowski [0039] In some embodiments the inventions provides a method for storing the current entities and entity measurements and finding occurrences of entities and entity measurements in new structured and unstructured data or text or user inputs, or in imported documents, data tables, or relations, here jointly referred to as input data. A method can be implemented to identify the occurrences of entity or entity measurement names, labels or identifiers in the input data. The set of entities and entity measurements can also be extended dynamically. This can be done by automatic or user-informed transformation of structured data headers into entities and/or entity measurements.;
See also [0040] In some embodiments, the system may be automatically or dynamically updated by initiating the computation, integration and storage of relations whenever new data is available or presented to the system.)

performing a first type of random walk through the hypergraph of hyperedges;
(Dutkowski teaches search/querying the graph, i.e. a walk see [0060] Search.
[0061] In a preferred embodiment a search engine can be provided to allow the user to search for entities, entity measurements, relations, and/or contexts or other information that can be associated with entities or relations.;
See also [0059] In a preferred embodiment, the database of relations can allow to find additional support for a relation by identifying relation that are similar. In a preferred embodiment, the database of relations can provide means to connect and integrate all relations by mapping the entities or entity measurements in the relations. Those skilled in the art will recognize that such a mapping may be implemented using a graph database where each entity or entity measurement is a node in the graph.)

performing a second type of random walk through the hypergraph of vertices;
(Dutkowski teaches different types of queries, i.e. walks see [0075] Multiple types of queries may be implemented in the network browser. In one example, the network may display all relations from a given analysis. In another example, relations may be selected for visualization based on an entity or entity measurement that is part of the relation. In another example, relations which have all entities in a specified set of entities or entity measurements can be selected for visualization. In another example, relations of a specified type or context may be selected. In another example, a combination of the above criteria can be used to select the relations for visualization. )

generating a set of vertex embeddings from the first type of random walk and a set of
hyperedge embeddings from the second type of random walk; 
(Dutkowski [0075] In some embodiments some or all of the nodes currently presented in the
network display can be used to query for relations containing the entities or entity measurements represented by these nodes and such resulting relations can be used to expand the network.;
see also [0075] In another example, relations of a specified type or context may be selected. In another example, a combination of the above criteria can be used to select the relations for visualization.;
see also [0071] In a preferred embodiment, the system can provide means to connect and integrate all relations by mapping the entities or entity measurements in the relations. Such a system may utilize a graph database to implement such a mapping where each entity or entity measurement is a node in the graph.)

and
utilizing a training set of vertex embeddings and a training set of hyperedge embeddings
that are respectively similar to the set of vertex embeddings from the first type of random walk
and the set of hyperedge embeddings from the second type of random walk to train a neural
network to create an embedding for the unlabeled vertex
(Dutkowski [0052] In a preferred embodiment, the inference engine may provide multivariate modeling and machine learning techniques and methods and systems for constructing regression models. For example, a regression model can be trained based on the observed values of multiple discrete or realvalued entity measurements to predict another real-valued
entity measurement.;
see also [0051] Machine learning and multivariate modeling techniques and methods for
building classification models are known to those skilled in the art and can include, for example, decision trees, logistic regression, random forests, boosting decision trees, LDA, neural networks, deep learning).

As to claim 2, Dutkowski discloses the method of claim 1, wherein the first type of random walk is a Subsample and Traverse (SaT) random walk, and wherein the second type of random walk is a Traverse and Select (TaS) random walk
(Dutkowski [0051] Machine learning and multivariate modeling techniques and methods for
building classification models are known to those skilled in the art and can include, for example, decision trees, logistic regression, random forests, boosting decision trees, LDA, neural networks, deep learning).

As to claim 3, Dutkowski discloses the method of claim 2, wherein the SaT random walk passes through every vertex in the hypergraph of vertices (Dutkowski [0038] In some embodiments entity measurements may be hierarchically organized and entity measurements from multiple or all levels of the hierarchy may be indexed, providing the ability to represent and search for
hierarchically-organized entities or entity measurements and their relations.).

As to claim 4, Dutkowski discloses the method of claim 2, wherein the TaS random walk passes through every hyperedge in the hypergraph of hyperedges (Dutkowski [0038] In some embodiments entity measurements may be hierarchically organized and entity measurements from multiple or all levels of the hierarchy may be indexed, providing the ability to represent and search for hierarchically-organized entities or entity measurements and their relations.;
See also [0059] In a preferred embodiment, the database of relations can provide means to
connect and integrate all relations by mapping the entities or entity measurements in the relations. Those skilled in the art will recognize that such a mapping may be implemented
using a graph database where each entity or entity measurement is a node in the graph.).

As to claim 5, Dutkowski discloses the method of claim 1, further comprising:
creating, by the trained neural network, the embedding for the unlabeled vertex from the
set of vertex embeddings and the set of hyperedge embeddings
(Dutkowski [0061] A reference is made to FIG. 7 which provides a schematic diagram of an example search process that may be provided in an embodiment of the invention. In a preferred embodiment the search engine can index the entities by name, label, identifier, or description. In a preferred embodiment the search engine can index entity measurements by name,
label, identifier, or description and by the name, label, identifier, or description of the entity.).

As to claim 6, Dutkowski discloses the method of claim 1, wherein the neural network is a deep neural network, and wherein the embedding for the unlabeled vertex is an output of the deep neural network
(Dutkowski  [0043] An "inference engine," as described herein, refers to a software system that is designed to identify associations between two or more variables based on multiple samples or observations in which values for such variables are observed jointly or in a co-occurring or related fashion. An inference engine can be used to identify associations between two or
more entity measurements based on the observed values encoded, for example, in columns of a data table where such columns are individually mapped to said entities or entity measurements.; see also [0051] LDA, neural networks, deep learning;).

Referring to claim 9, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 9.

Referring to claim 10, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 10.

Referring to claim 11, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 11.

Referring to claim 12, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 12.

Referring to claim 13, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 13.

Referring to claim 17, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 17.

Referring to claim 18, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 18.


Claim(s) 7, 14-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutkowski et al. US Pub. No. 2019/0005395 A1, in view of Guttman, US Pub. No. 2018/0336467.
As to claim 7, Dutkowski does not disclose:
generating vector representations of known vertices in the hypergraph;
generating a vector representation of the unlabeled vertex;
matching the vector representation of the unlabeled vertex to a matching vector
representation from the vector representations of the known vertices in the hypergraph;

However, Guttman discloses:
the method of claim 1, further comprising:
generating vector representations of known vertices in the hypergraph;
(Guttman [0094] In some examples, annotation 620 may comprise information arranged in vectors and/or tables. For example, each entry in the vector and/or row in a table and/or column
in the table may correspond to a data-point of dataset 610, and the entry may comprise annotation related to that data-point.)
generating a vector representation of the unlabeled vertex;
(Guttman [0094] In some examples, annotation 620 may comprise information arranged in vectors and/or tables. For example, each entry in the vector and/or row in a table and/or column
in the table may correspond to a data-point of dataset 610, and the entry may comprise annotation related to that data-point.)
matching the vector representation of the unlabeled vertex to a matching vector
representation from the vector representations of the known vertices in the hypergraph;
(Guttman [0094])
extracting one or more matching feature vectors from the matching vector representation;
(Guttman [0094])
and
adding the one or more matching feature vectors to the embedding for the unlabeled vertex
(Guttman [0094]).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply vector information as taught by Guttman since it was known in the art that annotation systems may provide vectors and that an annotation may comprise information arranged in one or more graphs and/or one or more hypergraphs where each
node in the graph may correspond to a data-point of dataset and an edge of the graph and/or hyperedge of the hypergraph may comprise information related to the datapoints connected by the edges and/or hyperedge. (Guttman [0094]).


Referring to claim 14, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 14.

As to claim 15, Guttman discloses under the rationale above the computer program product of claim 8, wherein the program code is provided as a service in a cloud environment (Guttman [0023] FIGS. 4A and 4B are block diagrams illustrating some possible implementations of a cloud platform.;
See also [0051] FIGS. lA and 1B illustrate some possible implementations of a communication system. In some embodiments, other communication systems that enable communication
between apparatus 200 and server 300 may be used. In some embodiments, other communication systems that enable communication between apparatus 200 and cloud platform 400 may be used.).

Referring to claim 19, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 19.

Referring to claim 20, this dependent claim recites similar limitations as claim 15;
therefore, the arguments above regarding claim 15 are also applicable to claim 20.







CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152